         Case 1:19-cv-02316-RC Document 98-3 Filed 06/15/21 Page 1 of 1




                                  CERTIFICATE OF SERVICE


I, Michelle Boulton, HEREBY CERTIFY, that on this date, I served the foregoing Intervenor’s
Reply to Defendants’ Opposition to Motion for Leave to Intervene, via email
(dcdml_intake@dcd.uscourts.gov) per the instructions provided to me by Simone Bloodstone of
the U.S. District Court Clerk’s Office Information for the case of Carmichael, et al., v. Blinken,
et al, case no. 1-19-cv-02316-RC (19-2316 (RC)).


The Defendant was notified electronically via email dcdml_intake@dcd.uscourts.gov
United States Attorney
United States Attorney's Office
c/o Christopher Hair
555 4th Street, N.W.
Washington, D.C. 20530


To the Co-plaintiffs via Unites States mail at:
William Mitchell Pakosz
Box 25
Matteson, Illinois 60443

and,

Lawrence Donald Lewis
966 Bourbon Lane
Nordman, Idaho 83848

And,

David Alan Carmichael
1748 Old Buckroe Road
Hampton, Virginia 23664


s/ Michelle Boulton                           Dated June 10, 2021
Michelle Boulton
8491 Hospital Drive, #178
Douglasville, GA 30134
ckm@libertytrek.org
